ACCEPTED
                                                                                            03-16-00029-cr
                                                                                                 14549770
                                                                                THIRD COURT OF APPEALS
                                                                                           AUSTIN, TEXAS
                                                                                      1/4/2017 10:54:06 AM
                                                                                         JEFFREY D. KYLE
                               NO. 03-16-00029-CR                                                   CLERK


                                         IN THE
                                                                         FILED IN
                                                                  3rd COURT OF APPEALS
                              COURT OF APPEALS                        AUSTIN, TEXAS
                                                                  1/4/2017 10:54:06 AM
                          THIRD DISTRICT OF TEXAS                   JEFFREY D. KYLE
                                                                          Clerk

                                 AUSTIN, TEXAS

CURTIS JOE TOLIVER                         §                            APPELLANT

VS.                                        §

STATE OF TEXAS                             §                              APPELLEE

           APPEAL FROM THE 390TH JUDICIAL DISTRICT COURT

                           TRAVIS COUNTY, TEXAS

                         CAUSE NO. D-1-DC-09-300664

          STATE'S THIRD MOTION FOR EXTENSION OF TIME

TO THE HONORABLE COURT OF APPEALS:

      The State of Texas respectfully moves for an extension of the deadline for filing

the State’s brief and, in accordance with Texas Rules of Appellate Procedure 38.6 and

10.5(b), advises the Court as follows:

   a) The State’s brief is currently due on January 4, 2017.

   b) This request is that the deadline for filing the State’s brief be extended by 30

      days.



                                           1
   c) The number of previous extensions of time granted for submission of the State’s

      brief is: two.

   d) This request is not made for the purpose of delay but rather to obtain a ruling on

      the State’s Motion to Dismiss for lack of jurisdiction, which was filed on

      November 29, 2016.

      WHEREFORE, the State of Texas respectfully requests that the deadline for

filing the State’s brief be extended to February 3, 2017.

                                               Respectfully submitted,

                                               MARGARET MOORE
                                               District Attorney
                                               Travis County, Texas




                                               ___________________________
                                               Angie Creasy
                                               Assistant District Attorney
                                               State Bar No. 24043613
                                               P.O. Box 1748
                                               Austin, Texas 78767
                                               (512) 854-9400
                                               Fax No. 854-4206
                                               Angie.Creasy@traviscountytx.gov
                                               AppellateTCDA@traviscountytx.gov




                                           2
                      CERTIFICATE OF COMPLIANCE

      Pursuant to Texas Rule of Appellate Procedure 9.4(i), I hereby certify, based

upon the computer program used to generate this motion, that this motion contains

142 words, excluding words contained in those parts of the motion that Rule 9.4(i)

exempts from inclusion in the word count. I certify, further, that this motion is

printed in a conventional, 14-point typeface.




                                                ___________________________
                                                Angie Creasy
                                                Assistant District Attorney

                          CERTIFICATE OF SERVICE

      I hereby certify that, on the 4th day of January, 2017, a true and correct copy

of this motion was served, by U.S. mail, electronic mail, facsimile, or electronically

through the electronic filing manager, to the appellant’s attorney, Drew Phipps,

Attorney at Law, 7421 Burnet Road #288, Austin, Texas 78757,

dphipps3@aol.com.




                                                ________________________________
                                                Angie Creasy
                                                Assistant District Attorney


                                           3